Exhibit 99.1 SENOMYX ANNOUNCES SECOND QUARTER 2 SAN DIEGO, CA – July 28, 2016 – Senomyx, Inc . (NASDAQ: SNMX), a leading company using proprietary taste science technologies to discover, develop, and commercialize novel flavor ingredients for the food, beverage, and ingredient supply industries, today reported financial results for the second quarter ended June 30, 2016. Total revenues for the second quarter 2016 were $6.6 million including $2.3 million in commercial revenues. “Senomyx is well-positioned after the first half of 2016 to meet key commercial revenue, business development and R&D goals,” stated John Poyhonen, President and Chief Executive Officer of the Company. “Commercial revenue grew by 92% in the first half of 2016 compared to the same period of 2015, driven by both royalties and direct sales to flavor houses,” Poyhonen commented. “One of our primary 2016 goals is to pursue new collaborative relationships for our Sweet Taste Program that maximize the commercial potential of the program. In the marketplace, we have seen continued significant interest in the reduction of calories in foods and beverages driven by pressure from NGOs, lawmakers and consumers. We are currently evaluating opportunities and we remain confident in our ability to deliver on this important business development goal,” Poyhonen stated. “On the research and development front, we continue to make progress in our natural high intensity, zero calorie sweetener discovery program. Our R&D team has identified multiple novel sweeteners from a plant source which have demonstrated greater potency and fewer off-tastes than rebaudioside-A. We have completed our internal evaluations of their performance and several of these natural sweetener candidates have met our internal sensory, stability and solubility requirements. Based on these results, during the second quarter we initiated preliminary product development activities with a project to determine the commercial feasibility of potential manufacturing scale-up routes, although the discovery and development timeline is currently uncertain,” Poyhonen concluded. “Senomyx’s direct sales program has continued to show good progress since our last quarterly update, as the adoption of our Complimyx® flavor ingredient offerings by our flavor house customers continues to gain momentum,” stated Sharon Wicker, Senior Vice President and Chief Commercial Development Officer. “We now have 12 wins across 10 different customers. Additionally we are very encouraged by the sales increases from our existing customers, including the growing number of repeat orders, as this demonstrates the value and differentiation our offerings can bring in the development of their flavor solutions,” Wicker concluded. Q2 2016 Financial Results: Commercial revenues were $2.3 million in the second quarter of 2016 compared to $1.6 million in the second quarter of 2015. The improvement primarily resulted from higher royalties related to our Sweet Taste program, as well as higher direct sales of our flavor ingredients. These increases were partially offset by a one-time $250,000 commercial milestone earned in the second quarter of 2015. Development revenues were $4.3 million in the second quarter of 2016 compared to $4.6 million in the second quarter of 2015. The decrease is primarily due to reduced cost reimbursement revenues. Research, development and patents expenses, including non-cash, stock-based expenses, decreased to $5.5 million for the second quarter of 2016 from $5.7 million for the second quarter of 2015. The decrease was primarily attributable to lower personnel and depreciation expenses. Selling, general and administrative expenses, including non-cash, stock-based expenses, decreased to $2.9 million for the second quarter of 2016 from $3.0 million for the second quarter of 2015. The net loss for the quarter ended June 30, 2016 improved to $2.1 million compared to $2.7 million for the quarter ended June 30, 2015. Financial Review and Outlook: “Senomyx delivered very good financial results for the second quarter and for the first half of the year,” stated Tony Rogers, Senior Vice President and Chief Financial Officer. “We increased our cash balance during the quarter and commercial revenues continued to grow as compared to both the prior year and the first quarter. Furthermore, we beat our second quarter net results guidance by nearly $900,000 primarily due to lower expenses and higher direct sales than anticipated. Looking forward, we will continue to provide only quarterly guidance due to limited control over commercial revenue timing and variability around ongoing business development activities,” Rogers concluded. For the third quarter 2016, the Company expects: ● Revenues to be at least $5.7 million, of which at least $2.3 million are commercial revenues; and ● Net loss not to exceed $3.1 million or $0.07 per share. Regarding the Company’s cash position, Senomyx ended the second quarter with $19.9 million in cash, an increase of more than $800,000 compared to the end of the first quarter. The Company is currently scheduled to receive $3.2 million in committed payments from collaborators and customers in the remaining two quarters of 2016. The Company may receive additional funding under future collaborations. Furthermore, the Company will receive additional commercial payments and cost reimbursements during 2016 and has the opportunity to receive additional milestone payments under existing collaborations. Conference Call: Senomyx will host a conference call at 5:00 p.m. Eastern Time (2:00 p.m. Pacific Time) Thursday, July 28, 2016 to discuss these financial results and provide an update on the Company. To participate in the live conference call, U.S. residents should dial (844) 825-0514, and international callers should dial (315) 625-6892, at least 10 minutes prior to the call start time. The conference ID for this call is 45906497. To access the live Internet broadcast or a subsequent archived recording, please log onto the Investor Relations section of Senomyx’s website at http://investor.senomyx.com . About Senomyx, Inc. ( www.senomyx.com ) Senomyx discovers novel flavor ingredients and natural high intensity sweeteners that allow food and beverage companies to create better-for-you products. Under its direct sales program, Senomyx sells its Complimyx
